     Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 1 of 15




                  UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION

UNITED STATES OF AMERICA                     §     CRIMINAL NO. H-19-680
                                             §
V.                                           §
                                             §
DARREN FEDON                                 §

                              PLEA AGREEMENT

      The United States of America, by and through Ryan Patrick, United States

Attorney for the Southern District of Texas, and Belinda Beek, Assistant United

States Attorney, and the Defendant, DARREN FEDON, and the Defendant’s

counsel, Brett Podolsky, pursuant to Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal

Rules of Criminal Procedure, state that they have entered into an agreement, the

terms and conditions of which are as follows:

                          The Defendant’s Agreement

      1.     Defendant agrees to plead guilty to Count Three of the Indictment.

Count Three charges Defendant with False and Fraudulent Statements in

Immigration Documents in violation of Title 18, United States Code, Section

1546(a). Defendant, by entering this plea, agrees that he is waiving any right to

have the facts that the law makes essential to the punishment either charged in the

Indictment or proved to a jury or judge beyond a reasonable doubt.

                                         1
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 2 of 15




                                Punishment Range

      2.     The statutory maximum penalty for each violation of Title 18, United

States Code, Section 1546(a), is imprisonment of not more than ten years and a fine

of not more than $250,000. Additionally, the Defendant may receive a term of

supervised release after imprisonment of up to three years.      Title 18, U.S.C. ''

3559(a)(3) and 3583(b)(2). Defendant acknowledges and understands that if he

should violate the conditions of any period of supervised release which may be

imposed as part of his sentence, then Defendant may be imprisoned for the entire

term of supervised release up to two years, without credit for time already served on

the term of supervised release prior to such violation.         Title 18, U.S.C. ''

3559(a)(3) and 3583(e)(3).      Defendant understands that he cannot have the

imposition or execution of the sentence suspended, nor is he eligible for parole.

                         Mandatory Special Assessment

      3.     Pursuant to Title 18, United States Code, Section 3013(a)(2)(A),

immediately after sentencing, Defendant will pay to the Clerk of the United States

District Court a special assessment in the amount of one hundred dollars ($100.00)

per count of conviction. The payment will be by cashier’s check or money order

payable to the Clerk of the United States District Court, c/o District Clerk’s Office,

P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

                                          2
     Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 3 of 15




                               Immigration Consequences

         4. Defendant recognizes that pleading guilty may have consequences with

respect to his immigration status if he is not a citizen of the United States.

Defendant understands that if he is not a citizen of the United States, by pleading

guilty he may be removed from the United States, denied citizenship, and denied

admission to the United States in the future. Defendant’s attorney has advised

Defendant of the potential immigration consequences resulting from Defendant’s

plea of guilty.

                                    Cooperation

         5. The parties understand this Agreement carries NO potential for a motion

for departure under Section 5K1.1 of the Sentencing Guidelines.

                      Waiver of Appeal and Collateral Review

         6. Defendant is aware that Title 28, United States Code, Section 1291, and

Title 18, United States Code, Section 3742, afford a Defendant the right to appeal

the conviction and sentence imposed. Defendant is also aware that Title 28, United

States Code, Section 2255, affords the right to contest or “collaterally attack” a

conviction or sentence after the judgment of conviction and sentence has become

final.    Defendant knowingly and voluntarily waives the right to appeal or

“collaterally attack” the conviction and sentence, except that Defendant does not

                                          3
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 4 of 15




waive the right to raise a claim of ineffective assistance of counsel on direct appeal,

if otherwise permitted, or on collateral review in a motion under Title 28, United

States Code, Section 2255. In the event Defendant files a notice of appeal following

the imposition of the sentence or later collaterally attacks his conviction or sentence,

the United States will assert its rights under this agreement and seek specific

performance of these waivers.

      7. In agreeing to these waivers, Defendant is aware that a sentence has not

yet been determined by the Court. Defendant is also aware that any estimate of the

possible sentencing range under the sentencing guidelines that he may have received

from his counsel, the United States, or the Probation Office, is a prediction and not

a promise, did not induce his guilty plea, and is not binding on the United States, the

Probation Office, or the Court. The United States does not make any promise or

representation concerning what sentence Defendant will receive. Defendant further

understands and agrees that the United States Sentencing Guidelines are “effectively

advisory” to the Court.      See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the

Sentencing Guidelines and must take them into account when sentencing Defendant,

the Court is not bound to follow the Sentencing Guidelines nor sentence Defendant

within the calculated guideline range.

                                           4
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 5 of 15




      8. Defendant understands and agrees that each and all waivers contained in

the Agreement are made in exchange for the concessions made by the United States

in this plea agreement.

                                     Prohibitions

      9.     The Defendant agrees that he will not be employed by a financial

institution, serve as a board member of a financial institution, or participate in any

manner in the voting rights of any financial institution. “Financial institution” has

the meaning defined in 18 U.S.C. Section 20. This prohibition expressly includes,

but is not limited to employment. Also, Defendant may not solicit, procure, transfer,

attempt to transfer, vote, or attempt to vote any proxy, consent, or authorization with

respect to any voting rights in any financial institution.

      10.    The Defendant agrees that he will not sponsor any non-United States

citizen for any type of immigration matter or benefit of any kind, and will not file

any documents or forms of any kind with the United States Citizenship and

Immigration Service (“USCIS”), including but not limited to any Form I-130

Petition for Alien Relative.

      11.    The Defendant agrees that he will not engage in any employment where

he has signatory or password-controlled access to withdraw funds from bank or

credit accounts that are not his own, including the bank or credit accounts of his

                                           5
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 6 of 15




employer or other employees.

                            United States’ Agreements

      12.    The United States agrees to each of the following:

      (a)     The United States agrees to dismiss the remaining counts of the

Indictment after Defendant has been sentenced.

             Agreement Binding - Southern District of Texas Only

      13.    The United States agrees that it will not further criminally prosecute

Defendant in the Southern District of Texas for offenses arising from conduct that is

the basis of the charge in the Indictment. The United States further agrees not to

criminally prosecute any offenses arising out of his employment for Flexsteel

Pipeline and made the basis of the civil petition in cause number 2018-34640 in the

113th District Court of Harris County, Texas. This plea agreement binds only the

United States Attorney's Office for the Southern District of Texas and Defendant.

It does not bind any other United States Attorney or any other unit of the Department

of Justice. The United States will bring this plea agreement and the full extent of

Defendant's cooperation, if any, to the attention of other prosecuting offices if

requested.

                      United States’ Non-Waiver of Appeal

      14.    The United States reserves the right to carry out its responsibilities

                                         6
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 7 of 15




under the guidelines sentencing. Specifically, the United States reserves the right:

      (a)    to bring its version of the facts of this case, including its evidence file
             and any investigative files, to the attention of the Probation Office in
             connection with that office’s preparation of a presentence report;

      (b)    to set forth or dispute sentencing factors or facts material to sentencing;

      (c)    to seek resolution of such factors or facts in conference with the
             Defendant’s counsel and the Probation Office;

      (d)    to file a pleading relating to these issues, in accordance with Section
             6A1.2 of the United States Sentencing Guidelines and Title 18, United
             States Code, Section 3553(a); and

      (e)    to appeal the sentence imposed or the manner in which it was
             determined.

                              Sentence Determination

      15.    Defendant is aware that his sentence will be imposed after

consideration of the United States Sentencing Guidelines and Policy Statements,

which are only advisory, as well as the provisions of Title 18, United States Code,

Section 3553. Defendant nonetheless acknowledges and agrees that the Court has

the authority to impose any sentence up to and including the statutory maximum set

for the offense to which Defendant pleads guilty, and that the sentence to be imposed

is within the sole discretion of the sentencing judge after the Court has consulted the

applicable Sentencing Guidelines. Defendant understands and agrees the parties’

positions regarding the application of the Sentencing Guidelines do not bind the

                                           7
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 8 of 15




Court and that the sentence imposed is within the discretion of the sentencing judge.

If the Court should impose any sentence up to the maximum established by statute,

or should the Court order any or all of the sentences imposed to run consecutively,

Defendant cannot, for that reason alone, withdraw a guilty plea, and will remain

bound to fulfill all of the obligations under this plea agreement.

                                   Rights at Trial

      16.    Defendant understands that by entering into this agreement, he

surrenders certain rights as provided in this plea agreement. Defendant

understands that the rights of a Defendant include the following:

       (a)   If Defendant persisted in a plea of not guilty to the charges, Defendant
             would have the right to a speedy jury trial with the assistance of
             counsel. The trial could be conducted by a judge sitting without a jury
             if Defendant, the United States, and the court all agreed.

      (b)    At a trial, the United States would be required to present witnesses and
             other evidence against Defendant. Defendant would have the
             opportunity to confront those witnesses and his attorney would be
             allowed to cross-examine them. In turn, Defendant could, but would
             not be required to, present witnesses and other evidence on his own
             behalf. If the witnesses for Defendant would not appear voluntarily,
             he could require their attendance through the subpoena power of the
             court.

      (c)    At a trial, Defendant could rely on a privilege against self-incrimination
             and decline to testify, and no inference of guilt could be drawn from
             such refusal to testify. However, if Defendant desired to do so, he
             could testify on his own behalf.


                                          8
       Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 9 of 15




                           Factual Basis for Guilty Plea

        17.   Defendant is pleading guilty because he is guilty of the charges

contained in Count Three of the Indictment. If this case were to proceed to trial,

the United States would prove each element of the offense beyond a reasonable

doubt. Defendant understands and agrees that the following facts, among others,

would be offered to establish Defendant’s guilt:

   • DARREN FEDON is a citizen of the United States who currently resides in
     Texas but previously lived in Georgia.

   • Adriana Granados is a citizen of Colombia who currently resides in the
     Southern District of Texas. She previously lived in Georgia and Texas.

   • Before sometime in May 2019, Granados was married to a non-U.S. citizen,
     “C,” who was in the United States on an L1 work visa. As C’s spouse,
     Granados was legally present in the United States on a dependent L2 visa.

   • On or about April 17, 2019, Granados was indicted by a federal grand jury
     in Houston, Texas, for embezzlement in violation of 18 U.S.C. ' 656.

   • On or about May 28, 2019, the United States Department of State revoked
     Granados’ L2 visa and she no longer had any legal status in the United
     States.

   •    On or about May 29, 2019, DARREN FEDON and his codefendant,
        Adriana Granados, obtained a marriage license in Bryan County, Georgia.
        On the application for the license, Granados made the false statement that
        she had never been married before, writing in “0” for number of prior
        marriages.

   • On or about June 3, 2019, Fedon and Granados used the fraudulently
     obtained marriage license to be married in Georgia.

                                          9
Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 10 of 15




• Form I-485: Form I-485 is commonly known as a “green card application.”
  To adjust a beneficiary spouse’s immigration status to that of a lawful
  permanent resident, the beneficiary spouse must file an I-485 with the
  USCIS. In the I-485, the beneficiary spouse must provide his/her complete
  marital history and criminal history, as well as residential history for the past
  five years.

• Form I-130: Form I-130 is the Petition for Alien Relative form (“I-130”).
  To accord the beneficiary spouse “immediate relative” status, a petitioner
  must file an I-130 with USCIS. In support of the I-130, among other
  requirements, a petitioner must submit the marriage certificate and must also
  indicate in the I-130 if he/she has previously sponsored other aliens for
  immigration benefits.

• Persons submitting Form I-130 and Form I-485 sign these forms under
  penalty of perjury and certify all of the information provided is complete,
  true, and correct.

• On or about July 31, 2019, Granados pleaded guilty to embezzlement in
  violation of 18 U.S.C. ' 656 in Houston, Texas.

• On or about July 3, 2019, and again on or about August 8, 2019, DARREN
  FEDON mailed falsified immigration documents, including false and
  fraudulent I-485 and I-130 forms to United States Citizenship and
  Immigration Service (“USCIS”). The documents contained various false
  statements including the representation that Fedon had never sponsored an
  alien before and that Granados had never committed or been charged with a
  crime.

• Between 2005 and 2017, DARREN FEDON filed five I-130 immigration
  petitions with the United States Citizenship and Immigration Service
  (“USCIS”) for four different aliens.

• From May 2019 through August 2019, in the Houston Division of the
  Southern District of Texas and elsewhere, the defendants, FEDON and
  Granados, aiding and abetting each other, did knowingly present and make
  under oath and subscribe as true under penalty of perjury under 28 U.S.C. §
  1746, a false statement with respect to a material fact in an application,
                                      10
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 11 of 15




      affidavit and document required by the immigration laws and regulations
      prescribed thereunder, in that defendants answered “no” to the following
      questions under oath and penalty of perjury, when in truth and fact that
      answer was “yes” and each defendant knew the true answer to each of these
      questions was “yes”:

             a.    Granados was asked in her I-485, part 8, question 64, “Have
                   you ever submitted fraudulent or counterfeit documentation to
                   any U.S. Government official to obtain or attempt to obtain any
                   immigration benefit, including a visa or entry into the United
                   States”;
             b.    Granados was asked in her I-485, part 8, question 65, “Have
                   you ever lied about, concealed or misrepresented any
                   information on an application or petition to obtain a visa, other
                   documentation required for entry into the United States,
                   admission to the United States, or any other kind of
                   immigration benefit;
             c.    Granados was asked on the I-485, part 8, question 26, “Have
                   you ever committed a crime of any kind (even if you were not
                   arrested, cited, charged with, or tried for that crime)”; and
             d.    Defendant was asked in his I-130, part 5, question 1, “Have you
                   ever filed a petition for this beneficiary or any other alien?”

      All these false statements were in violation of 18 U.S.C. § 1546(a).

                            Breach of Plea Agreement

      18.    If Defendant should fail in any way to fulfill completely all of the

obligations under this plea agreement, the United States will be released from its

obligations under the plea agreement, and Defendant’s plea and sentence will stand.

If at any time Defendant retains, conceals, or disposes of assets in violation of this

plea agreement, or if Defendant knowingly withholds evidence or is otherwise not

completely truthful with the United States, then the United States may move the
                                         11
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 12 of 15




Court to set aside the guilty plea and reinstate prosecution. Any information and

documents that have been disclosed by Defendant, whether prior to or subsequent to

this plea agreement, and all leads derived therefrom, will be used against Defendant

in any prosecution.

      19.    Whether Defendant has breached any provision of this plea agreement

shall be determined solely by the United States through the United States Attorney’s

Office, whose judgment in that regard is final.

                                       Fines

      20.    Defendant understands that fines are a separate aspect of sentencing and

are a separate obligation.

      21. Defendant understands that under the Sentencing Guidelines the Court is

permitted to order Defendant to pay a fine that is sufficient to reimburse the

government for the costs of any imprisonment or term of supervised release, if any.

Defendant agrees that any fine imposed by the Court will be due and payable

immediately, and Defendant will not attempt to avoid or delay payment. Subject to

the provisions of paragraph 7 above, Defendant waives the right to challenge the fine

in any manner, including by direct appeal or in a collateral proceeding.

                              Complete Agreement

      22.    This written plea agreement, consisting of 15 pages, including the

                                         12
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 13 of 15




attached addendum of Defendant and his attorney, constitutes the complete plea

agreement between the United States, Defendant and his counsel. No promises or

representations have been made by the United States except as set forth in writing in

this plea agreement. Defendant acknowledges that no threats have been made

against him and that he is pleading guilty freely and voluntarily because he is guilty.

        23.   Any modification of this plea agreement must be in writing and signed

by all parties.

        Filed at _________________, Texas, on __________________________ ,
2020.


                                               ______________________________
                                               Defendant


        Subscribed and sworn to before me on _____________________________,
2020.
                                        DAVID J. BRADLEY
                                        UNITED STATES DISTRICT CLERK

                                 By:    _________________________________
                                        Deputy United States District Clerk

APPROVED:
    RYAN K. PATRICK
    UNITED STATES ATTORNEY
    SOUTHERN DISTRICT OF TEXAS

By: _________________________                  ______________________
     Belinda Beek                              Brett Podolsky
     Assistant United States Attorney          Attorney for Darren Fedon
                                          13
     Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 14 of 15




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION


UNITED STATES OF AMERICA                    §      CRIMINAL NO. H-19-680
                                            §
V.                                          §
                                            §
DARREN FEDON                                §

                     PLEA AGREEMENT – ADDENDUM

       I have fully explained to Defendant his rights with respect to the pending

Indictment.   I have reviewed the provisions of the United States Sentencing

Guidelines Manual and Policy Statements, and I have fully and carefully explained

to Defendant the provisions of those Guidelines which may apply in this case. I

have also explained to Defendant that the Sentencing Guidelines are only advisory

and the Court may sentence Defendant up to the maximum allowed by statute per

count of conviction. Further, I have carefully reviewed every part of this plea

agreement with Defendant. To my knowledge, Defendant’s decision to enter into

this agreement is an informed and voluntary one.



_________________________________                  _________________
Brett Podolsky                                     Date
Attorney for Defendant


                                       14
    Case 4:19-cr-00680 Document 57 Filed on 09/11/20 in TXSD Page 15 of 15




      I have consulted with my attorney and fully understand all my rights with

respect to the Indictment pending against me. My attorney has fully explained and

I understand all my rights with respect to the provisions of the United States

Sentencing Guidelines Manual and Policy Statements which may apply in my case.

I have read and carefully reviewed every part of this plea agreement with my

attorney. I understand this agreement, and I voluntarily agree to its terms.



______________________________                      ________________
DARREN FEDON                                        Date
Defendant




                                         15
